Appeal by an employer and its insurance earner from an award of disability compensation. The award is challenged on appeal on the issues of accident and causal relationship. The employer was engaged in the manufacturing of men’s clothing, and claimant was employed as a tailor. He worked at a table assigned to him, and he was required to carry garments there from a bench some 75 feet away. When working on overcoats he usually carried a bundle of from 10 to 20 coats, each of which weighed 6 or 7 pounds. On the day the accident is said to have occurred, and on one of his trips from the bench to his table, he carried 25 or 30 coats in order to save time. After unloading this bundle he felt sick and told his superior that he wanted to go home. The manager demurred and told him to take a rest on a fire escape. After resting a time he resumed his work but finally collapsed at about 5:00 p.m. He managed however to reach home by himself and went to bed. The next day he became partially paralyzed. His attending physician found that he was suffering from a left hemiplegia that resulted from a cerebral accident. The foregoing resume of facts, with the exception of the medical opinion, is taken from the testimony of the claimant himself, which of course the board was free to accept. It required no corroboration. There is also substantial medical testimony to support a conclusion that undue strain on the day of his seizure precipitated claimant’s cerebral incident, and was a cause of his disability. We can perceive no substantial difference between this type of a case and a heart case where undue strain has caused a heart attack. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present—Poster, P. J., Coon, Halpern, Zeller and Gibson, JJ.